Scott, Judge,
delivered the opinion of the court.
Story says, if a person comes upon a special contract to board and sojourn at an inn, he is not in the sense of the law a guest, but he is deemed a boarder. (§ 477.) The law gives the innkeeper a lien on the goods of a guest, not of a boarder. (§ 476.) The plaintiff having no lien on his boarder’s goods, he had no right to retain them; consequently there was no consideration for the promise made by the defendant to pay the board for which this suit is brought.
The other judges concurring, the judgment will be reversed and the cause remanded.